Citation Nr: 1809818	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO. 13-25 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD); anxiety disorder; depressive disorder; adjustment disorder; and personality disorder, not otherwise specified, with cluster B traits.

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1961 to January 1964. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Seattle, Washington. 

In April 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge seated at the RO. A transcript of the hearing has been associated with the Veteran's electronic file.

In February 2016, the Board remanded the appeal to the RO for additional development. For the reasons discussed below, further development is necessary to properly adjudicate the Veteran's claim and another remand is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

In February 2016, the Board remanded the case to afford the Veteran a new VA examination, which was performed in April 2016. The April 2016 VA examiner opined that the Veteran did not have a current mental health diagnosis. However, the Veteran's treatment records indicate that she has had several mental health diagnoses throughout the pendency of the appeal. The current disability requirement is satisfied when the claimant has a disability at the time the claim is filed or during the pendency of the appeal even though the disability may resolve prior to adjudication. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). The examiner did not provide an opinion concerning the etiology of the Veteran's earlier mental health diagnoses, and therefore an addendum opinion is necessary.


Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. After completing the above directive, RETURN the file to the VA examiner who conducted the April 2016 examination, and request that he again review the file and provide an addendum opinion. If the examiner is no longer available, CONDUCT A NEW EXAMINATION. 

Based upon a review of the relevant evidence, the June 2009, May 2013, and April 2016 VA examinations, and sound medical principles, the VA examiner MUST provide an opinion as to whether the Veteran NOW HAS, OR AT ANY POINT SINCE SUBMISSION OF THE CLAIM IN 2008 HAD AN acquired psychiatric disorder CAUSED BY MILLTARY SERVICE. 

THE EXAMINER MUST ADDRESS THE VETERAN'S PREVIOUS DIAGNOSES OF PTSD; ANXIETY DISORDER; DEPRESSIVE DISORDER; ADJUSTMENT DISORDER; AND PERSONALITY DISORDER. SPECIFICALLY:




ARE THE SEPARATE DIAGNOSES LINKED TO PRESUMED MILITARY SEXUAL TRAUMA? PLEASE EXPLAIN FULLY.

The examiner should discuss what significance may be attached to the lay contentions and service treatment records, as well as provide a rationale for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons must be so stated. The VA examiner should, in such case, explain why it would be speculative to respond.

In rendering the above opinions, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*The Veteran's January 1963 service treatment records noting the Veteran visited sick call with complaints of tension, secondary to her stressful work environment at the Pentagon;

*The Veteran's August 1963 service treatment records noting a diagnosis of situational reaction acute, not elsewhere classified (NEC), manifested by hysteria and insomnia, and noting that the Veteran was emotionally disturbed and depressed;




*The Veteran's January 1964 separation examination report noting normal psychiatric functioning and the Veteran denied having depression or excessive worry and nervous trouble of any sort;

*The Veteran's January 1964 service personnel records noting that the Veteran became pregnant during her military service and was discharged as a result;

*The January 1987 private treatment record noting the Veteran was diagnosed with a formal thought disorder of "psychotic";

*The Veteran's February 2009 statement where she reported being raped during her military service, found out she was pregnant, and was discharged from the military in January 1964. The Veteran explained that she gave birth to the child in August 1964, and placed the baby up for adoption. Since that time, the Veteran admitted to being devastated over the loss of her military career and the loss of the child. As a result of the rape, she no longer trusts anyone and asserts that service connection is warranted for her acquired psychiatric disorder;

*The June 2009 VA examination where Veteran reported that she was sexually abused by her father as a child, and reported the alleged in-service rape to the examiner and admitted to not remembering anything about the trip. The examiner diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood;

*The July 2009 statement from B., a friend of the Veteran's, recalled the Veteran telling her that her former foster parents recommended that she place the baby up for adoption;

*The January 2010 statement, J.M, the Veteran's childhood friend, stated that the Veteran told her that she became pregnant during service and was discharged thereafter. J.M. explained that it was difficult for the Veteran to provide details of the incident because the Veteran was very emotionally distressed. J.M. reported that the Veteran was unable to recall the details of the incident and only remembered traveling to Williamsburg, Virginia, by car and returning to the base after the trip. J.M. concluded that from the conversations she has had with the Veteran, she may have been raped in service;

*The May 2013 VA examination where the examiner concluded that the Veteran does not meet the criteria for PTSD, but rather has personality disorder, not otherwise specified, with cluster "B" traits;

*The April 2015 Board hearing where the Veteran testified that she met "John" while in service and accompanied him to Williamsburg, Virginia, to tour historic sites. She admitted to not recalling the details of their trip, but asserts that she was possibly drugged and then raped by John. The Veteran testified that she did not report the rape to authorities. The Veteran explained that she became pregnant by John and placed the baby for adoption;

*VA outpatient treatment records reflect diagnoses of PTSD, generalized anxiety disorder, and depressive disorder.

4. ON READJUDICATION, THE RO MUST ENSURE THAT THE EXAMINER ADDRESSES THE QUESTION OF WHETHER THE VETERAN HAS HAD A PSYCHIATRIC DISORDER CAUSED BY MILITARY SERVICE AT ANY TIME SINCE SUBMISSION OF THE CLAIM IN 2008 AND THAT THE OPINION IS FULLY EXPLAINED. 

After completion of the above and any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence. If the determinations remain adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).


